                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

 ROBERT MYERS,
                                                  CV 17-59-M-DWM-JCL
                      Plaintiff,

 vs.                                               ORDER

 WILLIAM E. FULBRIGHT, in his
 official capacity as the County
 Attorney for Ravalli County;
 TIMOTHY C. FOX, in his official
 capacity as Attorney General for the
 State of Montana.

                      Defendants.

       On April 1, 2019, Plaintiff Robert Myers filed a motion for an order

awarding him his attorney’s fees and costs under 42 U.S.C. § 1988. On April 29,

2019, Myers filed a notice stating the parties have reached an agreement as to the

amount of the fees and costs Defendants William Fullbright and Timothy Fox will

pay to Myers. Therefore, Myer’s notice states he is withdrawing his motion.

Therefore, IT IS HEREBY ORDERED that Myers’ motion is WITHDRAWN and

TERMINATED.

       DATED this 30th day of April, 2019.


                                             ______________________________
                                             Jeremiah C. Lynch
                                             United States Magistrate Judge
